OPINION OF THE COURT
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order reversed, without costs, for the reasons stated in the dissenting memorandum of Justice Robert Rose (139 AD3d 1322, 1325 [2016]), and matter remitted to the Appellate Division, Third Department, for consideration of issues raised but not determined on the appeal to that Court.
*1142Concur: Chief Judge DiFioee and Judges Rivera, Abdus-Salaam, Stein, Fahey and Garcia; Judge Wilson taking no part.